Citation Nr: 1402732	
Decision Date: 01/22/14    Archive Date: 01/31/14

DOCKET NO.  08-08 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable evaluation for service-connected hepatitis C, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran had active military service from February 1984 to April 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.  

This matter was previously before the Board in November 2011, at which time the Veteran's claim for a compensable initial evaluation for hepatitis C was denied.  The Veteran appealed the November 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  The November 2011 Board denial was vacated and remanded back to the Board by the Court in a May 2013 Memorandum decision. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Under 38 C.F.R. § 3.321(b)(1) (2013), in those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  If the Board determines that the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred to determine whether, to accord justice, an extraschedular rating must be assigned.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 

The Court has held that that the Board is precluded from assigning such a rating in the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  Thus, as the delegations of authority found at 38 C.F.R. §§ 3.321(b)(1) clearly provide that the proper procedure for extraschedular consideration of a claim under 38 C.F.R. § 3.321(b)(1) requires consideration in the first instance by the Under Secretary for Benefits (formerly the Chief Benefits Director) or the Director of the Compensation and Pension Service, the Board is obligated to consider the applicability of the extraschedular rating regulation, but must then refer the matter for decision in the first instance by the appropriate VA officials. 

According to the May 2013 Court Memorandum decision, the November 2011 Board denial did not provide an adequate discussion of why this case should not be referred to the RO for extraschedular consideration.  The Court determined that the Board did not support its conclusion that the first prong of Thun v. Peake, 22 Vet. App. 111 (2008), in which it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the disability are inadequate, was not shown, as the Board failed to cite any specific evidence of record to support its conclusion.  The Court noted that the Board must address whether the Veteran's complaints of increased bowel movements, bloating, tingling in the face and lower extremities, having a strange taste in the mouth, and blurry vision, which are not listed under the applicable rating criteria for Diagnostic Code 7354, fulfill the first prong of Thun.  The complaints were noted in treatment records dated in July 2007 and March 2008 and on a VA evaluation in June 2009.  Consequently, additional development is required in this case prior to final Board adjudication of the increased rating issue on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must send the claims file back to the VA examiner who evaluated the Veteran for hepatitis C in June 2009 and ask the examiner to again review the evidence of record and provide an additional opinion on whether the Veteran's complaints of increased bowel movements, bloating, tingling in the face and lower extremities, having a strange taste in the mouth, and blurry vision are symptoms of hepatitis C.  If the examiner who evaluated the Veteran in June 2009 is unavailable, the RO/AMC will obtain an opinion from another appropriate medical professional.  If the reviewer determines that an additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled and the Veteran informed as to the consequences for failure to report for a VA examination without good cause in accordance with 38 C.F.R. § 3.655 (2013).  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The claims files, including a copy of this remand and all records in Virtual VA, must be made available to the examiner in conjunction with the examination.  The rationale for all opinions expressed must be explained.  

2.  Thereafter, the RO/AMC will consider all of the evidence of record and determine whether this case should be sent to the Director of VA Compensation and Pension Service for a determination of whether a compensable rating is warranted for the Veteran's hepatitis C on an extraschedular basis under the provisions of 38 C.F.R. § 3.321(b)(1).  If a determination remains adverse to the Veteran, the Veteran and his representative will be provided a Supplemental Statement of the Case, to include a summary of all pertinent evidence and legal authority, as well as the reasons for the decision.  The Veteran and his representative will be afforded a reasonable period in which to respond, and the record will then be returned to the Board for further appellate review, as appropriate.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


